Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 1 of 12

EXHIBIT “A”
at

ral

,Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 2 of 12 7

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DistricT CouRT
‘ for the

Eastern District of Pennsylvania

 

 

)
MOHSSIN BAKKALI )
)
Plaintiff(s)
Vv Civil Action No.  20-cv-03440-JCI
)
)
WALMART, INC.
TS
. )
Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. |
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
name and address are:

MARC L. ACKERMAN
‘BRODSKY & SMITH, LLC
TWO BALA PLAZA

SUITE 510
BALA CYNWYD, PA 19004

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

CLERK OF COURT

Date: 7/17/2020 Stephen Gill

Signature of Clerk or Deputy Clerk

ea: TIZB COU

Date Se Ch
Time Served:

 

 

 

 

 

 

GA gerveti tS wns
_Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 3 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. —20-cv-03440-JCJ

PROOF OF SERVICE .
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if
any)

 

was received by me on (date)

() I personally served the summons on the individual at (place)

 

on (date) ; Or

 

(I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) : , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 5 or

 

(C) I returned the summons unexecuted because ; Or

O Other (specify): ~

 

My fees are $ for travel and $ ‘ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 4 of 12

Case 2:20-cv-03440 Document i Filed 07/14/20 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

§
MOHSSIN BAKKALI, §
§ Case No.

Plaintiff, §

§

ve §

* WALMART, INC., ;
§ JURY TRIAL DEMANDED

Defendant. §

§

 

Plaintiff Mohssin Bakkali (“Plaintiff’ or “Mr. Bakkali”), by his attorneys, files this action
against Defendant, and alleges upon information and belief, except for those allegations that
pertain to him, which are alleged upon personal knowledge, as follows:

SUMMARY OF THE ACTION

1, This action has been initiated by Plaintiff for violations of 42 U.S.C. §1981. Asa
direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.
PARTIES
2, Plaintiff is a citizen of the United States and a resident of the Commonwealth of
Pennsylvania, residing at 3427 Conrad Street, Philadelphia, PA 19129.

3, Defendant Walmart, Inc. (“Walmart” or the “Company”) is a Delaware corporation
that engages in the retail and wholesale operations in various formats worldwide. The Company
operates through three segments: Walmart U.S., Walmart International, and Sam's Club. It
Operates supercenters, supermarkets, hypermarkets, warehouse clubs, cash and carry stores,

discount stores, drugstores, and convenience stores; membership-only warehouse clubs; e-
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 5 of 12

Case 2:20-cv-03440 Document 1 Filed 07/14/20 Page 2 of 9

commerce Websites, such as walmart.com, jet.com, shoes.com, and samsclub.com; and mobile
commerce applications.

4, Walmart’s fiscal year 2019 revenue was in excess of $500 billion. The Company
employs over 2 million associates worldwide.

5. Walmart operates a store known as the Warrington Supercenter Walmart (Store No.
5649) located at 299 Valley Gate Drive, Warrington PA 18976 (the “Store”),

6. At all relevant times, Defendant acted by and through its agents, servants and
employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

JURISDICTION AND VENUE

7, This Court has subject matter jurisdiction pursuant 28 U.S.C. § 1331 (federal
question jurisdiction) as Plaintiff alleges violations of 42 U.S.C. § 1981 of the Civil Rights Act of
1866, as amended.

8. Personal jurisdiction exists over Defendant because Defendant conducts business
_ in or maintains operations in this District or has sufficient minimum contacts with this District as
to render the exercise of jurisdiction over Defendant by this Court permissible under traditional
notions of fair play and substantial justice.

9, Venue is proper in this District pursuant to 28 U.S.C. § 1391, because all acts and/or
omissions giving rise to the claims set forth herein occurred in this District, and Defendant is
deemed to reside where it is subject to personal jurisdiction, rendering Defendant a resident of the

Eastern District of Pennsylvania.
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 6 of 12

Case 2:20-cv-03440 Document1 Filed 07/14/20 Page 3 of 9

FACTUAL BACKGROUND

10. Mr. Bakkali is Middle Eastern, was born in Morocco and was raised Muslim, which
is part of his ethnicity.

11. Mr, Bakkali emigrated to the United States in 2004 and became a citizen in 2009.
Plaintiff is the owner/operator of a limousine service.

12. OnMarch 25, 2019, at approximately 2:30 pm, Mr. Bakkali went to the Warrington
Supercenter Walmart (Store No. 5649) located at 299 Valley Gate Drive, Warrington PA 18976
(the “Store”), to purchase certain products for his limousine business.

13, On March 25, 2019, Mr. Bakkali was dressed for work in a three-piece suit and also
wore a knit cap due to the cool temperatures. © |

14. After Mr, Bakkali entered the Store, he was confronted in the vestibule by a female
store employee (in a Walmart uniform) who came directly up to him, stating, “Jesus Christ is the
only savior.”

15. Mr, Bakkali did not know this person and, prior to this encounter on
March-25,-2019,-had-never seen or-spoken to this individual. It was later determined that this
employee’s first name is “Brenda.”

16. Mr. Bakkali was not dressed in a manner that would provide an indication of his
religious affiliation; moreover, at no time during this initial encounter was Mr. Bakkali taking part
in any prayer or other religious activity,

17. Mr. Bakkali’s skin tone and facial features are consistent with his race and ethnicity.

18. From the beginning of this confrontation, Mr. Bakkali was very concerned about
the employee’s conduct. Mr. Bakkali moved away from the employee; however, the employee

persisted and continued to harass him. She repeated her previous statement directly to Mr. Bakkali,
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 7 of 12

Case 2:20-cv-03440 Document 1 Filed 07/14/20 Page 4 of 9

“Jesus Christ is the only savior.” At this point, Mr. Bakkali politely asked her to repeat herself and

she did so, moving closer to him, repeated her prior statement for the third time and added, “Any

other believers are wrong.” Mr. Bakkali asked her to apologize and she refused, aggressively
)

adding, ‘“{Allah] is teaching you tough things to go around the world to do.”

19. This encounter took place in full view of the Customer Service desk, which was
manned by at least three other Store employees. Inexplicably, not one of these employees stepped
forward to address the conduct of their co-worker that Mr. Bakkali was subjected to and made no
effort to intercede on his behalf.

20. Shaken, Mr. Bakkali extricated himself from the confrontation, took his cart and
tried to complete his shopping. As he proceeded through the store, however, he noticed that one
of the Store employees that had been in the customer service area was now tracking him through
the store. This surveillance frightened and upset Mr. Bakkali. While he had come to the store with
a list of items to purchase for his limousine business, he was so distraught that he could not finish
shopping and went to check out with only one item in his cart.

21.. - Atcheck out, Mr. Bakkali was so distressed by the harassment and surveillance that -
he could not make the purchase. He asked the checker for the name of the store manager and the °
checker pointed to a woman, one of the three individuals that had failed to act when Mr. Bakkali
was being harassed by the Walmart employee. Mr. Bakkali went to speak to the manager who
identified herself as “Megan.” He recounted the harassment he suffered simply for his ancestry
and ethnic characteristics.

22. Megan, the store manager, made no effort to assist him, reprimand “Brenda” or take

any action at all. As a result, Mr. Bakkali left the store. Due to the harassment and surveillance ~
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 8 of 12

Case 2:20-cv-03440 Document1 Filed 07/14/20 Page 5 of 9

and the failure of any Walmart employees to take any corrective action — Mr. Bakkali was unable
to complete his purchase, the sole reason he had entered the Store on that date and time.

23. Thereafter, on or about March 28, 2019, Mr. Bakkali contacted Walmart regarding
the discrimination he had suffered and received an initial response from “Emily” of the Global
Ethics Team indicating that he would receive a follow-up email in 2-3 business days.

24, On April 2, 2019, Mr. Bakkali received an email from “Dawn” of Walmart Global
Ethics. The email, which is attached as Exhibit 1, made it clear that the Walmart Global Ethics
team had no intention of taking any action on behalf of Mr. Bakkali; rather,.they simply referred
his case back to the offending store, advising that his “concerns” had been relayed and were “best
reviewed and handled” by the store manager, Christine Facenda. Not surprisingly, Ms. Facenda
never contacted Mr. Bakkali.

25. Notably, the April 2, 2019 email to Mr. Bakkali cited and relied upon the Walmart
“Statement of Ethics” and provided a link to review this policy. Under “Discrimination and
Harassment Prevention,” Walmart makes the following statement (emphasis added):

- ee .--~One of the basic beliefs upon which Sam Walton founded our company is:
“respect for the individual.” Each of us is responsible for creating a culture
of trust and respect that promotes a positive work environment. This means
treating one another with fairness and courtesy in all of our interactions in
the workplace. We are committed to maintaining a diverse workforce and
an inclusive work environment. Walmart prohibits discrimination in
employment, employment-related decisions or in business dealings on the
basis of an individual’s race, color, ancestry, age, sex, sexual orientation,
religion, disability, ethnicity, national origin, veteran status, marital
Status, pregnancy or any other status protected by law or local policy. We
should provide an environment free of discrimination to our associates,
customers, members and suppliers.

26. Walmart employees violated the above-referenced policy in their discrimination of

Mr. Bakkali based on his race, ancestry and ethnicity.
_Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 9 of 12

Case 2:20-cv-03440 Document1 Filed 07/14/20 Page 6 of 9

FIRST CAUSE OF ACTION

Violation of 42 U.S.C. Section 1981
(Racial/Ethnic Discrimination).

   

27. Plaintiff incorporates each and every allegation set forth above as if fully set forth
herein.
28. . As described herein, Defendant’s conduct constituted discrimination because of
_ Plaintiff's race and ethnic ancestry in violation of Section 1981 of the Civil Rights Act of 1866, as
amended, 42 U.S.C. §1981, et seq. (“Section 1981” or 81981)
29. Section 1981 provides, in relevant part:
(a) Statement of equal rights

All persons within the jurisdiction of the United States shall have
the same right in every State and Territory to make and enforce
contracts, to sue, be parties, give evidence, and to the full and equal
benefit of all laws and proceedings for the security of persons and
property as is enjoyed by white citizens, and shall be subject to like
punishment, pains, penalties, taxes, licenses, and exactions of every
kind, and to no other.

(b) “Make and enforce contracts” defined

For purposes of this section, the term “make and enforce contracts”
includes the making, performance, modification, and termination of
contracts, and the enjoyment of all benefits, privileges, terms, and ~
conditions of the contractual relationship.

(c) Protection against impairment

The rights protected by this section are protected against impairment
by nongovernmental discrimination and impairment under color of
State law.

30. For purposes of §1981, race is to be interpreted broadly and may encompass

ancestry or ethnic characteristics; “Congress intended to protect from discrimination identifiable
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 10 of 12

Case 2:20-cv-03440 Document1 Filed 07/14/20 Page 7 of 9

classes of persons who are subjected to intentional discrimination solely because of their ancestry
or ethnic characteristics.” Saint Francis College v. Al-Khazraji, 481 U.S. 604, 613 (1987).

31, In this consumer setting, Plaintiff suffered harassment and discrimination first, on
his entrance to the Store and thereafter, as he attempted to purchase the items he had entered the
Store to procure.

32. Plaintiff attempted to make his “contract,” i.e., find and purchase the goods he
entered the Store to procure, in the face of impermissible conduct, discriminatory language and
surveillance without justification. While he attempted to complete this purchase, he was prevented
from doing so by the conduct of multiple Walmart employees.

33. It is well established that §1981 protects all individuals because of their (1) race;
(2) ancestry; and (3) ethnic characteristics. Lopez v. §.B. Thomas, Inc., 831 F.2d 1184, 1188 (2d
Cir. 1987).

34. Plaintiff was first singled out for his race or ethnic appearance when he entered the

Store and then subjected to further discrimination because of his race or ethnicity during the illegal

-surveillance conducted by-Store employees; © ©  --  --- we cote eee

35. While Plaintiff attempted to complete at least a portion of his purchase, the
cumulative conduct by Store employees prevented him from doing so.

36.. Through Walmart’s discriminatory conduct, Plaintiff was deprived of his right to
make and enforce contracts on the same terms as enjoyed by white persons, in violation of 42
U.S.C. §1981, et seq.

37. In addition, Walmart is liable for its employees’ actions under the doctrine of

respondeat superior.
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 11 of 12

Case 2:20-cv-03440 Document1 Filed 07/14/20 Page 8 of 9

SEGOND:GAUSE OF ACTION

Intentional Infliétion 6f Emotional Disti-ess

38, Plaintiff incorporates each and every allegation set forth above as if fully set forth
herein.
39. The Walmart employees engaged in extreme and outrageous conduct by the
harassing conduct Plaintiff was forced to endure.
40. Defendant’s actions intentionally, or in the alternative, recklessly caused Plaintiff
_ Severe emotional distress.
41. In addition, Walmart is liable for its employees’ actions under the doctrine of
respondeat superior.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that the Court grant the following relief in his favor and
against Defendant, as follows:
A. Enter a declaratory judgment finding that the foregoing actions of Defendant violate
: 42 U.S.C. §1981, et seq. a - Oe | | | -

B, Award Plaintiff compensatory damages in an amount to be determined at trial that
would fully compensate him for the humiliation, embarrassment, and mental and emotional
distress caused by Defendant’s conduct;

Cc, Award punitive damages to Plaintiff in an amount to be determined at trial that
would punish Defendant for its willful, wanton, and reckless conduct alleged herein and that would
effectively deter Defendant from engaging in similar conduct in the future;

Dz Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and experts’ fees; and
Case 2:20-cv-03440-JCJ Document 6-4 Filed 08/13/20 Page 12 of 12

Case 2:20-cv-03440 Document1 Filed 07/14/20 Page 9 of 9

E. Granting such other and further equitable relief as this Court may deem just and
proper.
JURY TRIAL DEMAND
Plaintiff prays for a jury trial on all issues and in all proceedings so triable.

Dated: July 14, 2020 | - Respectfully submitted,

  

 

) | BRODSKY & SMITH, LLC
Marc L. Ackerman (PA Bar No. 56294)
Ryan P. Cardona (Pa Bar No. 316350)
Two Bala Plaza, Suite 805
Bala Cynwyd, PA 19004
Tel: (610) 667-6200
Fax: (610) 667-9029
mackerman@brodskysmith.com
rcardona@brodskysmith.com

Attorneys for Plaintiff
